Citation Nr: 0948744	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has submitted additional evidence since the 
issuance of the statement of the case (SOC) in March 2006.  
This additional evidence consists of two private audiometric 
examination reports dated in April 2006 and February 2007.  
Although such records may be pertinent to the claim, the 
Veteran was not afforded a Supplemental statement of the case 
(SSOC).  Such action is required by 38 C.F.R. § 19.37.  In 
addition, the Veteran has not submitted a written waiver of 
his right to have the evidence initially reviewed by the RO 
pursuant to 38 C.F.R. § 20.1304.

The Board also notes that the recently submitted audiological 
reports contain graphical representations of audiometric 
data, which appear to show mild conductive hearing loss at 
some of the frequencies tested.  However, the private 
audiologist did not provide numerical values for the pure 
tone results at the 3000 Hertz frequency and the report does 
not otherwise conform to VA's requirements for evaluating 
hearing impairment, in that it is not clear that the examiner 
derived speech discrimination results using the Maryland CNC 
speech discrimination test.  See 38 C.F.R. § 4.85(a).  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the 
Veteran any additional or corrective VCAA 
notice with regard to his claim, such as 
providing him with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159 

2.  If necessary, schedule the Veteran 
for additional VA audiologic examination.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the Veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the audiologist should 
review the results of any testing prior 
to completing the report.  All pertinent 
diagnoses should be provided.  

The audiologist should provide numeric 
interpretation of any hearing 
tests/audiograms conducted.  He/she 
should also set forth numeric values for 
the pure tone thresholds at 500, 1000, 
2000, 3000, and 4000 Hertz.  The reported 
numeric values and speech recognition 
scores (Maryland CNC test) must be in 
conformity with the requirements of 38 
C.F.R. § 3.385.  The audiologist should 
provide an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50/50 degree of probability) that any 
currently shown hearing loss is 
attributable to the Veteran's period of 
military service or whether such a causal 
relationship is unlikely (i.e., a 
probability of less than 50 percent).  A 
rationale should be provided for all 
opinions expressed.

3.  The RO should readjudicate the claim 
by evaluating all evidence obtained after 
the SOC was issued.  If the benefit 
sought on appeal remains denied, the RO 
must furnish the Veteran and his 
representative an appropriate SSOC and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


